Pee. Curiam,
We are asked to reverse the order of the court below upon the ground that the petitioners were not accorded a hearing. The order recites the fact that there was a hearing at the time appointed by the standing rule; that the evidence submitted on the hearing was considered; and that due regard was had to the number and character of the petitioners. There is nothing in the court minutes which is inconsistent with the record thus made up. Construing the record as a whole, and accepting it as verity, there was a hearing on May 9, the time appointed by the standing rule, and the matter was then held *99under advisement until June 8, when the final order was made. The minutes of May 9 do not show that the application was continued for further hearing; therefore it was not necessary under the rule of court to fix a time when the decision would be rendered. We need not discuss the case further. We have said enough to show that the assignments of error cannot be sustained without impeaching the record, which, of course, we cannot do.
The order is affirmed.